Citation Nr: 0830110	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-15 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, including secondary to inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The April 2004 rating decision denied the veteran's claims 
for entitlement to service connection for diabetes mellitus, 
type II, and for hypertension.  The veteran's notice of 
disagreement, filed in February 2005, referred only to his 
claim for entitlement for service connection to diabetes 
mellitus, type II.  A timely notice of disagreement was not 
recorded as to the veteran's claim for entitlement to service 
connection for hypertension. See 38 C.F.R. 20.302(a).


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam or 
any other designated area where the service department has 
determined that herbicides (including Agent Orange) were 
present, to include Korea, and there is no evidence that the 
veteran was otherwise exposed to herbicides.

2.  The veteran's diabetes mellitus, type II, is not shown to 
have been present in service, or for many years thereafter, 
nor is it the result of any incident occurring during his 
military service.




CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, to include as due to inservice exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated on September 8, 2003 and September 9, 
2003, advised the veteran of the foregoing elements of the 
notice requirements. See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, service personnel records, 
and his identified VA medical and private treatment records.  
Moreover, the RO sent a request to the National Personnel 
Records Center (NPRC) in order to confirm the veteran's 
alleged inservice Agent Orange exposure; the response was in 
the negative. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board further finds that a medical examination is not 
required as there is no evidence of record indicating that 
the veteran's diabetes mellitus, type II, occurred during his 
service or for many years thereafter.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may be presumed for diabetes mellitus if 
it is shown that the veteran served continuously for 90 days 
or more during a period of war or during peacetime after 
December 31, 1946, and this condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that if a veteran was exposed to an 
herbicidal agent, including Agent Orange, during active 
service, presumptive service connection is warranted for 
diabetes mellitus, type II. See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

The governing law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicidal agent unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. 38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration, which was posted in 
September 2003, the Department of Defense (DOD) has confirmed 
that Agent Orange was used along the Korean demilitarized 
zone (DMZ) from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive positions and 
the south barrier fence. The treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the civilian control line. There is no indication 
that the herbicide was sprayed in the DMZ itself.  Both the 
2nd and 7th Infantry Divisions, United States Army, had units 
in the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange. The estimated number of 
exposed personnel is 12,056.

In this case, the veteran contends that he was exposed to 
Agent Orange during his military service when he travelled to 
the DMZ in order to resupply forwardly-positioned units with 
fuel. 

Historically, the veteran served on active duty from December 
1968 to July 1970.
The veteran's service personnel records indicated that he was 
stationed in Korea from June 1969 to July 1970 and served as 
a Petroleum Supply Specialist for C Company, 13th Supply & 
Services Battalion out of Camp Red Cloud, located between 
north of Seoul and south of the DMZ.  The veteran's service 
medical records, dated June 1970, confirmed his presence at 
Camp Red Cloud.

In September 2003, in response to a request from the RO, the 
NPRC indicated that it had no records confirming the 
veteran's inservice exposure to herbicides.

Based upon a review of the veteran's claim file, the Board 
finds that the evidence of record is against the appellant's 
claim for presumptive service connection for diabetes 
mellitus, type II.  As noted above, the veteran is not shown 
to have served in the Republic of Vietnam.  Moreover, the DOD 
has only confirmed that specific units of the 2nd and 7th 
Infantry Divisions, and supporting field artillery, signal, 
and engineer troops were exposed to Agent Orange from April 
1968 to July 1969.  Only those units qualify for presumptive 
service connection for Agent Orange exposure.  Additionally, 
the Board found that there was no evidence to confirm the 
presence of personnel from C Company, 13th Supply & Services 
Battalion in the vicinity of the DMZ.  Accordingly, the Board 
finds that presumptive service connection under 38 C.F.R. § 
3.309(e) for the veteran's diabetes mellitus, type II, is not 
warranted.  Notwithstanding the foregoing, the veteran may 
still establish service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A review of the evidence does not support the claim of 
service connection for diabetes mellitus, type II, on a 
direct basis.  The veteran's service medical records are 
negative for this disorder, and there is no evidence that 
this disorder was incurred in or aggravated by his military 
service.  In making this determination, the Board points out 
that the first evidence of the veteran having been diagnosed 
with diabetes mellitus, type II, appears in February 2003, 
over thirty-two years after his discharge from the service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

Though the veteran's statements can provide competent 
evidence about what he experienced, (See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994)), competency of the evidence 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
this case, the veteran's statements are not competent 
evidence to establish a causal relationship between his 
military service and his current diabetes mellitus, type II.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In the absence of competent medical evidence 
that the veteran's diabetes mellitus, type II, is related to 
the his military service or was caused or aggravated by a 
service-connected disability, the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus, type II.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


